DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach a microelectromechanical systems (MEMS) transducer comprising: a first deflectable membrane attached to a support structure and comprising a first plurality of perforations; a second deflectable membrane attached to the support structure and comprising a second plurality of perforations, the second plurality of perforations offset from the first plurality of perforations, open the acoustic path by moving the first deflectable membrane and the second deflectable membrane out of contact during a second mode, wherein the first plurality of perforations are sealed to the second deflectable membrane and the second plurality of perforations are sealed to the first deflectable membrane when the acoustic path is closed in combination with the rest of the applicant’s claimed limitations.
Considering claim 7, the prior art does not teach a microelectromechanical systems (MEMS) device comprising: a first membrane attached to a support structure and comprising a first plurality of acoustic vents; a second membrane attached to the support structure and comprising a second plurality of acoustic vents, the second plurality of acoustic vents offset from the first plurality of acoustic vents, wherein the first plurality of acoustic vents and the second plurality of acoustic vents do not overlap; close an acoustic path through the first membrane and the second membrane by 
Considering claim 14, the prior art does not teach a method of operating a MEMS device comprising a first membrane attached to a support structure and including a first plurality of acoustic vents, and a second membrane attached to the support structure and including a second plurality of acoustic vents, wherein the second plurality of acoustic vents are offset from and do not overlap the first plurality of acoustic vents, the method comprising: closing an acoustic path through the first membrane and the second membrane by moving the first membrane and the second membrane into contact during a first mode, wherein the first plurality of acoustic vents are sealed to the second membrane and the second plurality of acoustic vents are sealed to the first membrane when the acoustic path is closed in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837